          Case 2:21-cv-00585-MLCF Document 5 Filed 06/30/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 MARK LEACH                                                                   CIVIL ACTION

 VERSUS                                                                            NO. 21-585

 SGT. CYNTRELL HUDSON                                                      SECTION: “F” (1)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE

for failure to prosecute.

       New Orleans, Louisiana, this _____            June
                                    30th day of _______________, 2021.




                                            __________________________________________
                                                    MARTIN L.C. FELDMAN
                                                UNITED STATES DISTRICT JUDGE
